                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  )   CASE NO. 1:19-cv-145
                                               )
              PLAINTIFF,                       )   JUDGE
                                               )
       V.                                      )
                                               )
SOUTH UNIVERSITY OF OHIO, LLC, et              )
al.,                                           )
                                               )
              DEFENDANTS.                      )

 EMERGENCY MOTION FOR THE APPOINTMENT OF A RECEIVER AND ENTRY
  OF A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff, Digital Media Solutions (“DMS”) through counsel, respectfully moves this

Court to appoint a receiver (“Receiver”) to oversee the affairs of Defendants South University of

Ohio, LLC and Dream Center Education Holdings, LLC (“DCEH”), and DCEH’s assets,

specifically: its direct subsidiaries The DC Art Institute of Raleigh-Durham LLC, The DC Art

Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC Art Institute of Washington

LLC, The Art Institute of Tennessee – Nashville LLC, AiTN Restaurant LLC, The Art Institute

of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art

Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute of

Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The Illinois Institute of Art

LLC, The Art Institute of Michigan LLC, The Illinois Institute of Art at Schaumberg LLC, DC

Art Institute of Phoenix, LLC and its direct subsidiaries the Art Institute of Las Vegas LLC, the

Art Institute of Indianapolis, LLC, and AiIN Restaurant LLC; Dream Center Argosy University

of California LLC and its direct subsidiaries, Argosy Education Group LLC and AU Student

Funding, LLC; Dream Center Education Management LLC; and, South University of Michigan



{797047; 1425‐0001} 
LLC (collectively “DCEH and its subsidiaries”), and for the entry of a temporary restraining

order and preliminary injunction and states as follows:

                                       INTRODUCTION

       DMS, founded by a team of lifelong athletes, specialized in helping is clients accelerate

their growth by deploying diversified and data-driven digital media customer acquisition

solutions. DMS provided those services generally, and student lead generation specifically, to

DCEH’s Argosy, South, and Art Institute campuses through the course of 2018. It invoiced

those three school systems for a total of $252,737.00, which remains unpaid. Of that sum,

$187,532 was invoiced to South.

       DMS understands that DCEH and its subsidiaries are very likely insolvent, and face

claims from a variety of creditors including a pending eviction action filed against the South

University of Ohio campus located in Warrensville Heights, Ohio.          DMS understands that

DCEH and its subsidiaries work within a highly regulated industry and the concern is that their

insolvency could lead to their ineligibility to continue receiving Title IV funds, which would

destroy the enterprise value of the company in short order, leaving it unlikely that DMS or any of

the other creditors would recover much, if any, of the sums due them.

       However, while DCEH and the schools it continues to own (the “Universities”) face the

within lawsuit for breach collection of a debt due to DMS, and more suits to follow across the

country, they operate in a highly regulated industry and cannot simply cease operations and file

for protection under the bankruptcy code. DMS understands that a bankruptcy filing would

render SUO, DCEH and the Universities ineligible to receive the principal source of their

revenues: federal grants and student loans provided under the Higher Education Act of 1965 (the

“Act”), 20 U.S.C. §1001 et seq. In order to qualify and receive such funding under the Act,


{797047; 1425‐0001} 
                                                2 
 
DCEH and the Universities must be “eligible institution[s]” which is defined, in part, as an

institution that has not filed for bankruptcy. 20 U.S.C. §1002(a)(4)(A); 34 C.F.R. § 600.7 (a)(2).

As a result of this statutory impediment, and as a means of protecting and preserving any going

concern value associated with the Universities, DCEH and the Universities should be placed into

receivership in a forum that maintains the requisite equitable powers that will serve to protect

dozens of campuses, thousands of students, Defendants assets and their stakeholders, DMS

included.

       Just as a bankruptcy will destroy the enterprise value of DCEH and the Universities,

simply closing campuses overnight will do the same. DMS understands that a particular campus

can close only once its students have completed their program of study or been placed at another

institution to complete their program (a process commonly called a “teach-out”). The “teach-

out” process itself is a highly regulated process involving the submission of a proposed plan to

the United States Department of Education (“DOE”) as well as academic accreditors for review

and possible approval. As discussed in detail below, the immediate closure of a campus, which

forecloses the ability of existing students to complete their courses of study, triggers certain fatal

ramifications with accreditors that ultimately result in the cessation of federal funding. Students

are then left without the classes for which they registered, and ineligible for federal funding to

pay for those classes.   Absent that funding, DCEH and the Universities will lack the funds to

pay DMS and the other creditors.

       While it would be best to close the Teach-out Schools on an orderly basis, DMS

understands that the DOE limited SUO’s ability to pay its creditors. Payments to some vendors

were specifically not deemed to be allowable teach-out expenses. Compounding the difficulties

faced by SUO are a series of restructuring actions negotiated between the secured creditors


{797047; 1425‐0001} 
                                                  3 
 
DCEH and its school systems with input by the U.S. Department of Education in December of

2018 and early January 2019, which has resulted in an interruption of the flow of federal funds to

SUO, DCEH and the Teach-Out Schools.

              The Universities’ dire financial condition has resulted in this Plaintiff seeking to enforce

its remedies following the DCEH and the Universities’ default of their obligations to pay for the

services DMS provided them.1 DMS understands that DCEH and the Universities are on the

precipice of a landslide of adverse actions filed by landlords, other creditors and vendors, and

our in default with certain commercial lenders (the “Secured Lenders”) that hold security

interests in the assets of SUO and the other Universities. DMS believes that adverse action

against the Universities and the cascading shutdowns will trigger the termination of funding by

the DOE and loss of accreditation by applicable accreditation agencies with jurisdiction over the

Universities. The inevitable result will be the termination or a substantial disruption in the

students’ ability to continue and then complete their respective courses of study, the diminution

of the value of the DCEH and Universities’ assets, and significant harm to all stakeholders

including the taxpayers who will bear the financial brunt of the forgiven student loans.

               If allowed to proceed in an orderly fashion, the Universities will follow the teach-out

protocols to end operations at the Teach-out Schools, thereby protecting the stakeholders,

including creditors such as DMS, the students, and the taxpayers. DMS has also been led to
                                                            
1
   DMS notes that the media has also picked up on these issues. In article published in the
Pittsburgh Post-Gazette on January 14, 2019, the author noted “The Dream Center Education
Holdings is ‘at risk of becoming financially insolvent and is now working with the United States
Department of Education to reorganize AI Seattle and the existing Art Institute Campuses to
preserve their ongoing operations.’ . . . The apparently dire financial situation could be one
reason the schools have faced pushback from accreditors over the last year.” Daniel Moore,
Dream Center plans pullout from most Art Institute Campuses, Pittsburgh Post-Gazette, 2019,
available at https://www.post-gazette.com/business/career-workplace/2019/01/14/Dream-Center-
Education-Holdings-bankruptcy-reorganize-Art-Institutes-campuses-EDMC-
accreditation/stories/201901140087 (last visited January 17, 2019). 
{797047; 1425‐0001} 
                                                               4 
 
believe that DCEH is also actively negotiating with a number of buyers to sell those schools that

will remain (the “Go-forward Schools”).

        DMS is therefore faced with two possibilities: one in which a cascade of creditor suits

against DCEH and the Universities proceed unchecked and thereby spark a mass lock out of all

students and faculty of the Universities and the accordant diminution of value for their creditors,

DMS included; or, one in which a Receiver is appointed and given the requisite authority under

the supervision of this Court in order to proceed with the appropriate teach-outs, which will

include SUO and its students, and the controlled sales of the Go-forward Schools to protect the

rights of students, faculty, and to maximize the going concern value of the assets to be sold for

the benefit of creditors.

                                          ARGUMENT

1.      The Standard for Appointment of a Receiver.

        As this Court is aware, there is no bright line rule regarding the appointment of a

receiver. Rather, there are a number of elements to be considered:

        Although there is no precise formula for determining when a receiver may be
        appointed, factors typically warranting appointment are a valid claim by the party
        seeking the appointment; the probability that fraudulent conduct has occurred or
        will occur to frustrate that claim; imminent danger that property will be
        concealed, lost, or diminished in value; inadequacy of legal remedies; lack of a
        less drastic equitable remedy; and likelihood that appointing the receiver will do
        more good than harm.

        Aviation Supply Corp. v. R.S.B.I. Aerospace, Inc., 999 F.2d 314, 316-317 (8th
        Cir.1993), see also BMW of N. Am., LLC v. CJM Automotive II, LLC, N.D. Ohio
        No. 1:17CV2688, 2018 U.S. Dist. LEXIS 112982 (Apr. 26, 2018).

        The first factor to be considered – the probability that fraudulent conduct has occurred or

will occur – must yield in the face of the dire financial circumstances facing the parties and the

Universities’ students. United States Bank Natl. Assn. v. Nesbitt Bellevue Property LLC, 866
{797047; 1425‐0001} 
                                                 5 
 
F.Supp.2d 247 (S.D.N.Y.2012) (finding that courts appoint receivers in the absence of fraud

when there is imminent danger of the diminution of value of the properties), D.B. Zwirn Special

Opportunities Fund, L.P. v. Tama Broadcasting, Inc., 550 F.Supp.2d 481, 491 (S.D.N.Y.2008)

(noting that the “Court has appointed receivers even where there was no evidence of fraud,”

when there are dire financial stresses that cause a meaningful risk of the loss of the asset value

and a deprivation of the creditors’ ability to collect the sums due). Thus, the second factor to be

considered – the imminent danger of the diminution of assets – is clearly at issue in this matter.

DCEH’s dire financial status has been discussed in detail above. The appointment of a receiver

and issuance of a restraining order will prevent a number of the Universities’ campuses from

being locked by zealous landlords, leaving the students stranded and without recourse. The

receiver and restraining order will also allow for the appropriate teach-outs to be concluded and

the assets liquidated in an orderly fashion, thereby maximizing their value and promoting the

best recovery for DMS and the other creditors.

       The third factor – the inadequacy of legal remedies – also weighs in favor of appointing a

receiver. First and foremost, a bankruptcy is not an option, for the reasons discussed above. In

the absence of a bankruptcy, which would bring all claims into a single forum to be addressed in

an organized fashion, SUO, DCEH and the Universities would be forced to fight each landlord’s

eviction efforts and each creditor’s collection efforts on a piecemeal basis. The result of the

piecemeal litigation would be the irreparable and immediate damage caused to the value of the

entire enterprise. DCEH will, for obvious reasons, not be able to sell one of the university

systems if that system has lost a campus and is facing claims not only from its creditors but the

aggrieved students who lost their school programming in the midst of a semester. The single

best solution is therefore the broad application of the Court’s equitable powers to the entire


{797047; 1425‐0001} 
                                                 6 
 
enterprise. It can also oversee the orderly teach-out and liquidation of assets remaining on the

newly closed campuses and supervise and ultimately approve the sale of the Go-forward Schools

as going concerns.

       The fourth factor – less drastic equitable remedies – also weighs in favor of a

receivership. Each school within the University system is either its own independent LLC

wholly owned by DCEH or a trade name used by DCEH.               Thus, while DCEH maintains

exclusive control over each campus, roughly half of those campuses are themselves independent

legal entities. Appointing a receiver over each one of the campuses would be both impractical

and inefficient.

       The final factor - whether the appointment of a receiver will do more good than harm –

obviously weighs in favor of a receivership. While a bankruptcy would provide a single,

efficient, coordinated forum to resolve all of the disputes that surround the Universities, it is

simply not an option. The receivership would serve as an alternative to a bankruptcy proceeding

– allowing for the protection of the assets and operations of all Universities and provide for a

coordinated and efficient resolution of the Teach-out Schools, continuing operation and sale of

the Go-forward Schools, and preservation of the assets, allowing the Universities to reorganize

and cause the least impact in the process. A receivership avoids the likelihood of individual

campuses being shuttered mid-semester, leaving thousands of students without a place to attend

the classes and pursue their degrees, and without a clear transition to another school’s program

that would accept them and allow them to proceed toward graduation. A receivership avoids the

immediate destruction of the value of the Universities and allows them to be sold free and clear

of claims from aggrieved creditors and students. The single harm of a receivership – a short

delay in the creditors collecting sums due – is more than outweighed by the preservation of the


{797047; 1425‐0001} 
                                               7 
 
value of the assets and the accordant likelihood that the creditors will collect more through the

course of a receivership than they would through individual actions scattered throughout the

country.

2.     Emergency TRO and Preliminary Injunctive Relief

       The standard for granting either a temporary restraining order (“TRO”) or preliminary

injunctive relief is the same. A TRO and preliminary injunction are warranted, pursuant to

Federal Rule of Civil Procedure 65, upon the demonstration that: (1) DMS has a substantial

likelihood of success on the merits; (2) DMS will suffer irreparable injury if the injunction is not

granted; (3) an injunction will not substantially injure other interested parties; and (4) an

injunction will further the public interest. Sony/ATV Publ’g, Ltd. Liab. Co. v. Marcos, 651

F.App'x 482 (6th Cir.2016).

       The requested relief is warranted herein because (a) there is a strong likelihood that DMS

will succeed on the merits of its very simple breach of contract / suit on account / unjust

enrichment claims; (b) absent the Court’s appointment of a receiver, the pending eviction actions

scattered across the country will result in the prompt loss of accreditations and eligibility for

Title IV funding, resulting in both the creditors’ inability to recover the sums due and the

students’ loss of time and energy devoted to pursuing their educational goals; (c) it is necessary

to prevent a race to DCEH and the Universities’ assets, to enjoin eviction proceedings, and to

prevent a disruption of the highly regulated teach-out process; (d) the appointment of a receiver

will cause DMS and other creditors to suffer less harm than they would absent a receiver; and (e)

the public interest weighs heavily in favor of appointing a receiver to permit DCEH and the

Universities to continue their educational mission for the benefit of their students, and to




{797047; 1425‐0001} 
                                                 8 
 
facilitate an equitable distribution of DCEH and its subsidiaries’ assets for the benefit of their

creditors.

       Creditors have no alternative legal remedy since seeking protection in a traditional

bankruptcy filing is simply not an option because a bankruptcy filing would immediately and

permanently render the Universities ineligible to participate in federal student aid programs

authorized by the Higher Education Act. If SUO, or any of the Universities filed for bankruptcy

protection, or were subjected to an involuntary bankruptcy filing, their students would lose

access to the federal grants and loans necessary to pay their tuition and fees and face the

immediate disruption of their educational goals, challenges of transferring credits, delays in

obtaining their sought after accredited degrees, and an inability to access Title IV funds to cover

immediate living expenses, such as rent, groceries, daycare expenses, etc. A single federal

receivership over this collective proceeding would allow DCEH and its subsidiaries to address

these actions in a coordinated, consolidated fashion through application of 28 U.S.C. §754 and

28 U.S.C. §1692.

       DMS is a business and, as such, dedicated to providing high quality services for a

reasonable cost. It cannot, however, provide its services for free. While the Universities may

not have thrived, that failure was not the result of DMS’ inability to provide valuable student

leads and DMS has every intent of collecting as much of its receivables due from DCEH and the

Universities as possible. But, and that said, DMS is not ignorant of the fact that the appointment

of the Receiver, along with a TRO and Preliminary Injunction will enable SUO, DCEH, and its

subsidiaries to, inter alia, satisfy their educational obligations to thousands of students at the

Teach-out Schools, preserve the educational futures of students at the Go-forward Schools,

stabilize the employment of DCEH and its subsidiaries’ thousands of employees, prevent many


{797047; 1425‐0001} 
                                                9 
 
tens of millions of loss to the Treasury in the form of student loan discharge obligations (which

would be borne by taxpayers), provide significant adequate assurance to numerous landlords, and

allow for an orderly transition of DCEH and its subsidiaries’ operations through a sale and

restructuring plan. On the other hand, if the requested receivership relief is not granted, students

at both Teach-out and Go-forward Schools will see their educational plans disrupted, if not

altogether eliminated, all of DCEH and its subsidiaries’ thousands of employees will be

terminated, the taxpayer-supported Treasury will be burdened with millions of dollars of

discharge obligations, and DMS will recover a fraction of what it would recover through the

course of a receivership.

       DMS also notes that public policy greatly favors protecting the Universities’ students.

The student population largely comprises nontraditional students, including unemployed or

underemployed adults seeking to obtain job skills in order to find employment or change careers.

The immediate appointment of the Receiver and the entry of an Order restraining and enjoining

other claims will ensure that DCEH and the Universities are able to fulfill the mission of

educating students without the unnecessary disruption of those students’ educational plans.

3.     The Recommended Receiver.

       DMS requests that the Court appoint Mark Dottore, of Dottore Companies, LLC, as

Receiver for the within matter. Mr. Dottore is uniquely qualified for the position of receiver.

Putting aside his more than thirty years of management, business, and financial experience, and

the fact that he has been regularly appointed as a receiver by the Cuyahoga County Court of

Common Pleas as a receiver since 1982, by the Cuyahoga County Court of Common Pleas

Domestic Relations Division since 2000, and the U.S. District Court of the Northern District of

Ohio since 2004, there are two principal reasons Mr. Dottore is particularly well qualified to

{797047; 1425‐0001} 
                                                10 
 
serve as Receiver over the assets of SUO, DCEH, and the Universities. First, he has experience

serving as a special master for a distressed university: Myers University. Myers was in dire

financial straits in late 2007, and was on the verge of closing its doors, causing the costly and

substantial disruption in the educational plans of the students, and placing hundreds of jobs and

millions of dollars in governmental educational bonds at risk. The school’s accreditation was

also in jeopardy, leaving the credits earned by thousands of students potentially worthless. Mr.

Dottore was appointed Special Master with the powers of a receiver in an effort to stabilize, then

liquidate, the university. Working within the strict regulatory confines of a school of higher

education, he was successful in securing a Title IV funding program, which he implemented

along with immediate cost reductions. The restructured finances allowed the University to

remain open and to continue serving its student population. Once the immediate risk of closure

was past, Mr. Dottore identified transitional leadership and twelve possible suitors to buy the

university, and then negotiated and oversaw a sale to the highest bidder, who had promised to

maintain the integrity of the School’s structure and mission. He also oversaw repayment to

government bond and tax agencies, lenders, and creditors, with above-average recoveries of 82%

of the total outstanding debt paid. Of particular importance was the fact that not only did

students and staff continue business as usual with no disruption to credits or jobs, but that Mr.

Dottore was successful in preserving the school’s accreditation. The continued accreditation

maximized the value of the school and, by proxy, allowed for an outstanding recovery for the

school’s creditors.

       The second reason Mr. Dottore is particularly and uniquely well qualified to serve as

receiver in this matter is the fact that he has been serving as a consultant for DCEH and the

Universities since October 9, 2018. He and his team were hired to: familiarize themselves with


{797047; 1425‐0001} 
                                               11 
 
the business, operations, properties, financial condition, and prospects; develop and implement a

financial strategic plan to market and sell certain assets or equity; develop and implement a

closure plan; work with governmental and regulatory agencies as necessary; and, perform such

other work as required to effectuate the closure of the company. As of late December 2018, Mr.

Dottore had already provided more than 300 hours of his services, and his team provided more

than 50 hours, since being retained. Mr. Dottore’s work has provided meaningful benefits: he

has identified and started negotiations with two potential suitors. As recently as December 12,

2017, Mr. Dottore, representatives of DCEH, and representatives of EGCC traveled to

Washington D.C. to meet with the undersecretary of the US Department of Education and their

staff to address the dire financial condition of DCEH and the Universities and their plan to

restructure, including potential plans to seek the immediate appointment of a federal receiver to

stabilize the assets and operations of DCEH and the Universities and continue with the proposed

sale of all or substantially all of the Universities in a controlled setting all subject to approval by

this Court.

       If this Court were to grant this Motion and appoint a receiver, DMS believes that Mr.

Dottore, as Receiver, would save the receivership estate all of the time and expense of bringing

the new person up to speed where time is of the essence to protect the interests of the students

and preserve and safeguard the Universities until a controlled restructuring can be completed.

                                          CONCLUSION

       Wherefore, and for the reasons set forth above, the immediate appointment of a receiver

will serve to both protect thousands of students, spread across Ohio and the entire United States,

as well as Plaintiff Digital Media Solutions and hundreds of other trade creditors. Only the




{797047; 1425‐0001} 
                                                  12 
 
receivership structure will allow SUO’s and the Universities’ teach-outs to proceed to an orderly

conclusion, while preserving the enterprise value.

       DMS therefore requests that this Court grant this motion, issue the requested preliminary

injunction and temporary restraining order, and appoint a receiver to oversee SUO, DCEH and

its subsidiaries, as set forth in the proposed Order (attached as Exhibit A).

Dated: January 18, 2019

                                                     Respectfully submitted,

                                                     /s/ Audrey K. Bentz____________________
                                                     STEVEN G. JANIK (0021934)
                                                     AUDREY K. BENTZ (0081361)
                                                     JANIK L.L.P.
                                                     9200 South Hills Blvd., Suite 300
                                                     Cleveland, Ohio 44147
                                                     Phone: (440) 838-7600 * Fax: (440) 838-7601
                                                     Email: Steven.Janik@janiklaw.com
                                                            Audrey.Bentz@janiklaw.com

                                                     Counsel for Plaintiff




{797047; 1425‐0001} 
                                                 13 
 
